DETAILED ACTION
The instant application having Application No. 16/649,102 filed on 03/19/2020 is presented for examination by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 19, 2020 has been placed in record and considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Examiner Remark
In view of Applicant’s specification, Examiner interprets the term “a processor” as hardware (See par. 0066 of Application’s specification.).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 -13 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (Pub # US 2019/0273544 A1 hereinafter Cha) in view of Gao et al. (Pub # US 2020/0162228 A1 hereinafter Gao).
Regarding claim 7, Cha teaches “a terminal comprising:” as [(Para. 0009), a method for reporting, by a user equipment (UE), channel state information (CSI) in a wireless communication system] “a processor that arranges a demodulation reference signal (DMRS) in a first resource,” (Para. 0237), Different RSs including CSI-RS, such as DMRS (particularly, for additional DMRS) and PTRS, for example, CSI-RS types A and B, can be transmitted in the same slot] “and arranges a phase tracking reference signal (PTRS) in an interval of a number of symbols in a second resource with a symbol of the DMRS as a starting point” [(Para. 0237), Different RSs including CSI-RS, such as DMRS (particularly, for additional DMRS) and PTRS, for example, CSI-RS types A and B, can be transmitted in the same slot…. (Para. 0619), a case in which PTRS REs, TRS REs, front-loaded DMRS REs and/or additional DMRS REs are present along with CSI-RS REs, a plurality of CSI-RS resources including RE-mapping patterns can be defined/configured in consideration of such cases and RE patterns thereof, and one or more CSI-RS resource set having the CSI-RS resources as elements can be defined/configured].

In an analogous art, Gao teaches “a transmitter that transmits, to a base station apparatus, the DMRS and the PTRS that are arranged in the first resource and the second resource, respectively” as [(Para. 0029), On the other hand, FIG. 1A also shows an uplink transmission in the communication network 100. In particular, the terminal device 120 transmits a reference signal (for example, an uplink DMRS sequence) to the network device 110...(Para. 0037), the RS may include one or more of: a downlink Demodulation Reference Signal (DMRS), an uplink Demodulation Reference Signal (DMRS), a Channel State Information Reference Signal (CSI-RS), a Sounding Reference Signal (SRS), a Phase Tracking Reference Signal (PTRS), Tracking Reference Signal (TRS), and/or the like.].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gao’s teaching into Cha’s teaching. The motivation for making the above modification would be to achieved flexibility of RS configuration while no extra signaling overhead is increased since flexible RS patterns are provided to RS ports transmitted to one or TRPs [Gao: Para. 0034].
Regarding claim 8, the combination of Cha and Gao, specifically Cha teaches “wherein, when the processor arranges the PTRS in the interval of the number of symbols with a symbol of a first DMRS as a starting point, and when the processor arranges a second DMRS within the interval of the number of symbols of the PTRS, the processor arranges a further PTRS in the interval of the number of symbols in the second resource with a symbol of the second DMRS as a starting point” as (Para. 0619), a case in which PTRS REs, TRS REs, front-loaded DMRS REs and/or additional DMRS REs are present along with CSI-RS REs, a plurality of CSI-RS resources including RE-mapping patterns can be defined/configured in consideration of such cases and RE patterns thereof, and one or more CSI-RS resource set having the CSI-RS resources as elements can be defined/configured]. 
Regarding claim 9, the combination of Cha and Gao, specifically Cha teaches “wherein, when the processor arranges the DMRS in two consecutive symbols, the processor arranges the PTRS in the interval of the number of symbols in the second resource with the second symbol of the DMRS as a starting point” as [(Para. 0242), CSI-RS design needs to consider collision between CSI-RS and other RSs (DMRS and PTRS)…. (Para. 0067), In the worst case (when collision with a PTRS RE cannot be avoided), the PTRS RE is punctured].  
Regarding claim 10, Cha teaches “the PTRS in an interval of a number of symbols in a second resource with a symbol of the DMRS as a starting point” as [(Para. 0237), Different RSs including CSI-RS, such as DMRS (particularly, for additional DMRS) and PTRS, for example, CSI-RS types A and B, can be transmitted in the same slot…. (Para. 0619), a case in which PTRS REs, TRS REs, front-loaded DMRS REs and/or additional DMRS REs are present along with CSI-RS REs, a plurality of CSI-RS resources including RE-mapping patterns can be defined/configured in consideration of such cases and RE patterns thereof, and one or more CSI-RS resource set having the CSI-RS resources as elements can be defined/configured].
However, Cha does not specifically disclose a terminal comprising: a receiver that receives a demodulation reference signal (DMRS) in a first resource transmitted from a base station apparatus, and receives, based on information indicating mapping of a phase tracking reference signal (PTRS) reported from the base station apparatus, the PTRS; and a processor that performs demodulation based on the DMRS, and performs phase tracking based on the PTRS.  
a terminal comprising: a receiver that receives a demodulation reference signal (DMRS) in a first resource transmitted from a base station apparatus,” as [(Para. 0028), The network device 110 transmits a reference signal (for example, a downlink DMRS sequence) to the terminal device 120.] “and receives, based on information indicating mapping of a phase tracking reference signal (PTRS) reported from the base station apparatus, the PTRS;” [(Para. 0037), the RS may include one or more of: a downlink Demodulation Reference Signal (DMRS), an uplink Demodulation Reference Signal (DMRS), a Channel State Information Reference Signal (CSI-RS), a Sounding Reference Signal (SRS), a Phase Tracking Reference Signal (PTRS), Tracking Reference Signal (TRS), and/or the like. For purpose of discussion, some embodiments of the present disclosure are described with reference to DMRS as examples of the RS] “and a processor that performs demodulation based on the DMRS, and performs phase tracking based on the PTRS” [(Para. 0113), In some embodiments, the terminal device receives a RS via a RS port. The RS may be for example, a DMRS sequence. Then, the terminal device may demodulate the RS based on the RS patterns… (Para. 0044), In some embodiments, one PTRS port may be associated with one DMRS port in one DMRS ports group. For multiple PTRS ports, the PTRS ports may be associated with different DMRS ports. In one embodiment, the PTRS sequence can be same with that of the associated DMRS port. In another embodiment, for multiple DMRS groups according to one PDSCH or PUSCH, there may be multiple PTRS ports. The PTRS sequence on different PTRS ports may be independent. For example, the PTRS sequence may be generated with independent initial values calculated with at least one of the parameters in QCL parameter set].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gao’s teaching into Cha’s teaching. The  [Gao: Para. 0034].
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 13, Cha teaches “arranges a phase tracking reference signal (PTRS) in an interval of a number of symbols in a second resource with a symbol of the DMRS as a starting point” as [(Para. 0237), Different RSs including CSI-RS, such as DMRS (particularly, for additional DMRS) and PTRS, for example, CSI-RS types A and B, can be transmitted in the same slot…. (Para. 0619), a case in which PTRS REs, TRS REs, front-loaded DMRS REs and/or additional DMRS REs are present along with CSI-RS REs, a plurality of CSI-RS resources including RE-mapping patterns can be defined/configured in consideration of such cases and RE patterns thereof, and one or more CSI-RS resource set having the CSI-RS resources as elements can be defined/configured]..
However, Cha does not specifically disclose a base station apparatus comprising: a processor that arranges a demodulation reference signal (DMRS) in a first resource; a transmitter that transmits, to a terminal, the DMRS and the PTRS that are arranged in the first resource and the second resource, respectively.
In an analogous art, Gao teaches “a base station apparatus comprising: a processor that arranges a demodulation reference signal (DMRS) in a first resource;” as [(Para. 0028), FIG. 1A shows an example communication network 100 in which embodiments of the present a transmitter that transmits, to a terminal, the DMRS and the PTRS that are arranged in the first resource and the second resource, respectively” [(Para. 0028), The network device 110 transmits a reference signal (for example, a downlink DMRS sequence) to the terminal device 120…. (Para. 0037), the RS may include one or more of: a downlink Demodulation Reference Signal (DMRS), an uplink Demodulation Reference Signal (DMRS), a Channel State Information Reference Signal (CSI-RS), a Sounding Reference Signal (SRS), a Phase Tracking Reference Signal (PTRS), Tracking Reference Signal (TRS), and/or the like.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gao’s teaching into Cha’s teaching. The motivation for making the above modification would be to achieved flexibility of RS configuration while no extra signaling overhead is increased since flexible RS patterns are provided to RS ports transmitted to one or TRPs [Gao: Para. 0034].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463